Title: To John Adams from Richard Rush, 10 July 1812
From: Rush, Richard
To: Adams, John



Respected Sir.Washington July 10th. 1812.

I beg you will do me the honor to accept a copy of a discourse I delivered on the 4th of July at this place.
The present crisis of our country, Sir, is most momentous; but it seems greatly to be feared that the powerful and intelligent state of Massachusetts will not yield her zealous cooperation to the nation in its present struggle.
With constant wishes for your health and happiness allow me, Sir, to subscribe myself, With the utmost respect, / your attached and / Obt. Sevt.

Richard Rush.